


EXHIBIT 10.2




AMENDMENT OF THE BOSTON SCIENTIFIC CORPORATION
AMENDED AND RESTATED
2006 GLOBAL EMPLOYEE STOCK OWNERSHIP PLAN


WHEREAS, Boston Scientific Corporation (the “Company”) has established and
maintains the Amended and Restated 2006 Boston Scientific Corporation Global
Employee Stock Ownership Plan (the “Plan”); and
WHEREAS, it is now considered desirable to amend the Plan;
NOW, THEREFORE, by virtue and in exercise of the power reserved to the Company
by Section 5 of the Plan, and pursuant to the authority delegated to the
undersigned officer of the Company by resolution of its Board of Directors, the
Plan be and it is hereby amended, effective for the Offering Period beginning
January 1, 2013, by substituting for Section 8.3 of the Plan the following:


“The purchase price of Option Shares shall be the lesser of: (a) eighty-five
percent (85%) of the Fair Market Value of the Stock on the Offering Commencement
Date; or (b) eighty-five percent (85%) of the Fair Market Value of the Stock on
the Investment Date.
IN WITNESS WHEREOF, the Company has caused this amendment to be executed by its
duly authorized officers, this ______ day of October 2012.




BOSTON SCIENTIFIC CORPORATION
 
 
By:
 
Its:
 





ATTEST
 
 
By:
 
Its:
 







